          Case 3:20-cv-00131-MMD-WGC Document 19 Filed 08/18/20 Page 1 of 2




1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5
      ELIAS G. MONTALVO,                               Case No. 3:20-cv-00131-MMD-WGC
6
                                       Petitioner,                   ORDER
7
             v.
8

9     ISIDRO BACA, et al.,
10                                 Respondents.
11

12

13          This case is a pro se petition for a writ of habeas corpus, brought under 28 U.S.C.
14   § 2254 by Elias G. Montalvo, an individual incarcerated at the Northern Nevada
15   Correctional Center. The Respondents filed a motion to dismiss (ECF No. 17) on August
16   17, 2020. On that date, Respondents also filed a motion requesting a two-week extension
17   of time to file exhibits in support of their motion to dismiss (ECF No. 18). Respondents
18   state that the extension of time is necessary because of delays caused by the COVID-19
19   pandemic. The Court finds that Respondents’ motion for extension of time is made in
20   good faith and not solely for the purpose of delay, and that there is good cause for the
21   extension of time requested. The Court will grant Respondents’ motion for extension of
22   time. Concomitantly, the Court will extend the time for Petitioner’s response to the motion
23   to dismiss.
24          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.
25   18) is granted. Respondents will have until and including August 31, 2020, to file exhibits
26   in support of their motion to dismiss.
27          It is further ordered that Petitioner will have until and including November 6, 2020,
28   to file his response to the motion to dismiss.
          Case 3:20-cv-00131-MMD-WGC Document 19 Filed 08/18/20 Page 2 of 2




1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered March 20, 2020 (ECF No. 6) will remain in effect.

3          DATED THIS 18th day of August 2020.

4

5
                                               MIRANDA M. DU
6                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
